Citation Nr: 1615219	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-30 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1961 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO denied requests to reopen claims for service connection for bilateral hearing loss and tinnitus. 

In September 2010, the Veteran testified during a Board hearing before a Veterans
Law Judge (VLJ) at the RO; a transcript of the hearing is of record.  The VLJ who presided at the hearing has since retired.

Thereafter, in November 2010, the Board reopened claims of entitlement to service connection for bilateral hearing loss and tinnitus and remanded the claims for further development.

In August 2014, the Board remanded the Veteran's claim to afford him with a new Board hearing in accordance with his request.  That hearing was held before the undersigned VLJ in July 2015.  The claim has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1. The Veteran's hearing loss is related to his noise exposure in service.

2. The Veteran's tinnitus onset in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to service connection for hearing loss and tinnitus as a result of exposure to loud noise in service.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran was afforded a VA audiological examination in December 2011 that showed mixed hearing loss bilaterally.  VA treatment records also show hearing loss.  Thus, the remaining issue is whether the Veteran's current hearing loss onset in or as a result of service.

The Veteran has consistently testified and reported in statements that he was exposed to loud noise from 3 inch, 50 caliber guns as he participated in exercises as the center loader, standing in between the two barrels, and also as a signaler standing near an anti-aircraft gun, all without hearing protection.  The Board finds the Veteran's statements competent and credible to show loud noise exposure in service.

The Veteran has submitted several opinions as to the etiology of his hearing loss and was also afforded a VA examination in December 2011.

An April 2007 VA treatment signed by a VA physician states that the Veteran's sensorineural hearing loss might be related to his service.

An October 2007 VA treatment record signed by the chief of the ear, nose, and throat section states that the Veteran's hearing loss and tinnitus started in service when he was exposed to loud noise.

A May 2008 opinion by a VA doctor states that if the Veteran's statements that he was exposed to a high level of noise in service as a center loader of a rapid fire open mount gun for at least two years is accurate, then the doctor's opinion is that the Veteran's service contributed to his hearing loss.

However, the December 2011 VA examiner opined that the Veteran's hearing loss was less likely than not due to his military noise exposure.  The examiner noted it would be "difficult to attribute the [Veteran's] current hearing impairments to solely [his] military noise exposure without considering other factors affecting hearing loss such as various health issues and history of noise exposure from occupational and recreational activities many years after his military service."  (emphasis added)  The examiner cited to a study finding that veterans and non-veterans were equally likely to have hearing loss.

The Board notes that the Veteran's service treatment records do not include audiological testing at the time of his separation from service, but instead only whisper testing.  Post-service the Veteran reported work primarily as a mechanic during which he used hearing protection.  At his July 2015 Board hearing the Veteran reported a family member first noted he seemed to have hearing loss around 1978 to 1980, after his 1974 discharge from service.  He said an occupational hearing test in the early 1980s showed a change in his hearing.

The Board finds the medical opinion evidence at least in equipoise, and thus, giving the Veteran the benefit of the doubt, finds that service connection should be granted for hearing loss.  In this case, neither positive opinion includes a detailed rationale for the conclusion.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  The VA examination opinion, however, actually supports the Veteran's claim.  Specifically, reviewing the entirety of the VA examination report reflects that the examiner felt it would be difficult to attribute the current condition solely to noise in service.  In rendering the opinion the examiner noted that the whisper tests performed were not reliable measures of hearing sensitivity.  Thus, the totality of the opinion suggests that at least some portion of the Veteran's hearing loss could be from service.  This is consistent with the April 2007 and October 2007 opinions of record.  Affording the benefit of the doubt to the Veteran, the Board finds that the evidence the Veteran's hearing loss was incurred in service is at least in equipoise. Service connection is, therefore, warranted. See 38 C.F.R. § 3.303(b).

The Board further finds the Veteran's claim for service connection for tinnitus should be granted.

The Veteran testified at both of his Board hearings that he first experienced buzzing in his ears during training exercises in service and it had never gone away since.  The Board finds his testimony competent and credible to show that his current tinnitus onset in service.  Furthermore, the VA examiner in December 2011 attributed the tinnitus to the Veteran's hearing loss.  Accordingly, service connection for tinnitus is also granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


